DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2022, has been entered.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2, 4-5, 9, 13, 17, 20-21, 23, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 10,381,481 (hereinafter referred to as Zi ‘481).
Zi ‘481, in col 7, lines 35-44, and lines 60-67, in col 8, lines 1-61, discloses that the photoresist can be a EUV photoresist (claim 2), and is coated onto a substrate, and subjected to EUV exposure (EUV lithography), and the photoresist material includes a metal-containing structure wherein the core group can be a metallic ion or more than one metallic ions (claim 4), wherein the metal can be lanthanum and/or cerium, and the metal core is surrounded by ligands (bonded to at least two or more ligands) wherein each ligand can be different, and the ligands can link with each other as illustrated in figure 11, wherein the ligand can be a linear or cyclic alkyl group such as L” and L”’, and the ligands can includes functional groups (linkers) such carboxylic acid or alkoxy groups (linkers, claims 5, and 17) i.e., metal core group M bonded to alkyl groups with linkers crosslinking the ligands together (see col 9, lines 54-57), and is the same as the claimed second ligand recited in claims 1, 9, 13, and 20.  Zi ‘481, in col 8, lines 62-67, and in col 9, lines 1-7, discloses that the solvent in the photoresist layer composition can be n-butyl acetate or dimethylformamide or PGMEA or PGME (claim 14).  Zi ‘481, in col 9, lines 64-67, and in col 10, lines 1-17, discloses that the developer solvent for developing exposed photoresist layer can be organic solvents such as n-butyl acetate, ethanol (claim 15).  Zi ‘481, in col 9, lines 20-27, and lines 50-53, discloses that the ligands dissociate from the core group upon being subjected to radiation, wherein the radiation can be e-beam or ion beam i.e., radiation source that generates heat and the resist portions upon being irradiated with radiation that generates heat, the ligands are easily dissociable from the core group (claims 21, and 23).  
Claim(s) 1-2, 4-10, 13-15, 17-24, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2017/0168398 (hereinafter referred to as Zi ‘398).
Zi ‘398, in the abstract, in [0016], [0037], [0038], [0039], [0045], [0049], [0061], and [0074], discloses a photoresist coated onto a substrate and can be exposed using EUV, and the photoresist composition in the photoresist portion of the patterning layer (patterning layer includes photoresist layer, layer 906 of figure 9) includes a metal component (sensitizer component 910) wherein the metal can be a metal ion, and the number of metals can be more than one (at least two, numerous sensitizer additive component 910) and includes La and Ce and Cs, and Sb, and Ag; the metals/metal cations can be bonded to ligands and linkers and the ligands includes structures such as -CH2COCH2- ([0045]), and includes structures that have R1 unit wherein the R1 unit can be a carbon chain of C1 to C9 carbon atoms and can include an alkene wherein the carbon can be saturated with halogen (halogen includes fluorine) ([0049]) i.e., the metal components can be bonded to the claimed first and/or second ligand structures claimed and includes the claimed alkene that can be fluorinated (claims 1-2, 4, 6-10, 13, 18-20, 24).   Zi ‘398, in [0045], [0049], discloses that the metal component in the sensitizer component is bonded to protecting groups (ligands) that include linkers such as -C(=O)-, -C(=O)O-, -S-, -P(O2)-, -N-, -SO-, and carboxylic acid (-C(=O)OH) (claims 5, 17).  Zi ‘398, in [0059]-[0060], discloses that the resist (photoresist) composition includes an organic based solvent such as n-butyl acetate or PGMEA or PGME or 2-heptanone (claim 14).  Zi ‘398, in [0033], discloses that the developer solvent used for developing the exposed photoresist includes organic solvents such as 2-heptanone (claim 15).  Zi ‘398, in [0031], [0047], discloses that after exposure, a baking process is performed and in [0047] teaches that after exposure of the photoresist, the ligand (R4 unit) will leave the sensitizer component (core group, metal) of the photoresist. Zi ‘398 teaches the same claimed photoresist that has the same claimed metal components and ligand structures and will inherently respond to heat exposure in the claimed manner (claims 21, and 23).  Zi ‘398, in [0039], discloses that the sensitizer additive component includes a metal, and in [0062], discloses that sensitizer component in the photoresist is about 3% by weight (claim 22).  
Response to Arguments
Applicant’s arguments, see Amendment and Remarks filed in an RCE, filed October 4, 2022, with respect to the rejection(s) of claim(s) 1-2, 4-10, 12-15, 17-23, under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over pending claims 1-2,4-10,12-15,17-23.  See paragraph nos. 4, and 5, above.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 5, 2022.